Citation Nr: 0020841	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left patella.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from December 1977 to April 
1978 and from October 1979 to November 1984.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In April 1999, the Board rendered a decision on this issue.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  
In November 1999 the Court issued an Order, which granted a 
Joint Motion of the parties and vacated the April 1999 
decision of the Board.  


REMAND

Subsequent to the Court's November 1999 Order, which granted 
the Joint Motion of the parties, the Board notified the 
veteran's representative by letter dated February 24, 2000, 
that the case was being transferred to the Board.  The Board 
included a copy of Rule 1304 with that notification letter.  

Section 20.1304(a) of title 38, Code of Federal Regulations 
provides that an appellant and his or her representative will 
be granted a period of 90 days following the mailing of 
notice to them that an appeal has been certified to the Board 
for appellate review and that the appellate record has been 
transferred to the Board, during which they may submit 
additional evidence or request a personal hearing.  The 
request must be submitted directly to the Board.  The date of 
mailing of the letter of notification will be presumed to be 
the same as the date of that letter for purposes of 
determining whether the request was timely made or the 
evidence was timely submitted.   

On May 24, 2000 the Board received the representative's 
motion requesting that the veteran be provided an electronic 
(videoconference) hearing.  Since this request was received 
within the 90-day period, the veteran is entitled a hearing 
before the Board.  38 C.F.R. §§ 20.700(a) & (e), 20.1304(a) 
(1999).  Although the representative also requested that he 
be permitted to appear at the Los Angeles, California, RO, 
and the veteran at the Montgomery RO, suitable facilities and 
equipment are not available for conducting such hearings so 
any videoconference hearing will have to be conducted only 
from the Montgomery RO.  See 38 C.F.R. § 20.700(e).

It is also noted that additional evidence has been submitted 
directly to the Board, and was not initially considered by 
the RO.  As the representative stated that the veteran does 
not waive initial RO consideration of this evidence, the RO 
must consider it.  

Thus, in order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The RO should review the case with 
consideration of the additional evidence 
submitted directly to the Board by the 
veteran's attorney in June 2000 and in 
light of the Joint Motion for Remand 
filed in the claims folder.  If any 
benefit sought remains denied the RO 
should issue a supplemental statement of 
the case.  

3.  The RO also should contact the 
veteran through his attorney to determine 
whether a videoconference hearing linking 
the Board in Washington, D.C., to the RO 
in Montgomery is desired or whether they 
prefer an in-person Travel Board hearing 
or even a hearing at the Board in 
Washington.  The RO should then schedule 
a videoconference hearing or, if the 
veteran prefers, a regular in-person 
Travel Board hearing.  The RO should 
place in the record a copy of the notice 
to the veteran of the scheduling of the 
hearing.  

4.  Thereafter, the case should be 
handled in accordance with standard 
appellate procedures.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




